Citation Nr: 0117371	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  95-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic acquired low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1942 to February 
1946.

The current appeal arose from a July 1994 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The RO determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a low back disorder. 

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1995, a transcript of which has been 
associated with the claims file.

In April 1997 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a previously denied claim of entitlement to service 
connection for a low back disorder.  The Board remanded the 
case for further development and adjudicative review on a de 
novo basis.

In April 1999 the Board again remanded the case to the RO for 
compliance with its April 1997 remand directives.  Stegall v. 
West, 11 Vet. App. 269 (1998).

In February 2001 the RO denied entitlement to service 
connection for a low back disorder on a de novo basis.


FINDINGS OF FACT

1.  A chronic acquired low back disorder was not shown in 
active service, or for many years thereafter.

2.  Osteoarthritis was not shown disabling to a compensable 
degree during the first post service year.

3.  There is no probative, competent medical evidence of 
record relating any post service reported chronic acquired 
low back disorder to service of any basis.


CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1132, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000); Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  


This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id.  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 19 F.3d 1413 (Fed. 
Cir. 1994); citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988).

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA of 2000.


Factual Background

The reports of the veteran's physical examination on entry 
into service in November 1942, and on active duty in February 
1943, show no abnormalities of the musculoskeletal system.

Service medical records show that in May 1943, the veteran 
complained of a history of several days of pain in his side.  
An initial clinical notation was made of "fracture of lumbar 
spine?", or "lumbosacral sprain?", and an opinion was 
deferred pending orthopedic evaluation.  

The prior night in the barracks he had been doing wall braces 
and developed pain over his left anterior rib area and pain 
in the lumbar area.  Heat was given and he was returned to 
duty.  

In December 1943, the veteran complained of pain in the small 
of the back since a football injury in 1942 before induction, 
with another notation of "reinjury in service".  

The suggestion of "low back sprain?" was noted and there was 
thought to be a functional component.  On examination, he was 
said to have excellent range of motion with no spasm or 
significant tenderness and normal findings by manipulative 
signs.  Impression was of normal spine.  X-rays on two 
occasions were negative for abnormal findings in the lumbar 
spine, pelvis or hip joints, and he was discharged to duty.  

In January 1944, the veteran again complained of low back 
pain, and reported having experienced a "minor injury 
sustained in football several years ago and he has had 
recurrent low back pain".  Examination showed tenderness in 
the lumbosacral region.  He wondered if they could give him 
something for his low back pain which he had had for several 
years.  An orthopedic notation was that no apparent positive 
clinical findings had been observed including on X-rays, and 
he was returned to duty.  

An October 1945 treatment note indicates that his previous 
records for the treatment of his back ailment could not then 
be located, but that medical treatment had commenced 
immediately after the veteran arrived at that base in March 
1944.  

The report of his separation examination in February 1946 
shows the veteran specifically denied that he then had any 
wound, injury or disease which was disabling.  

The medical examiner recorded chronic low back pain as a 
significant disease that existed prior to entrance in 
service, was aggravated by military service, and had present 
physical defects.  The report indicates that no 
musculoskeletal defects were noted on examination.  The 
neurological examination was reported as normal.

The veteran has submitted recent statements from two brothers 
to the effect that he had no back problems prior to service 
and sustained an injury in service, symptoms from which had 
continued since then.

The veteran has also submitted clinical evidence of having 
been seen in May 1987 by a private physician for what was 
diagnosed as Grade I spondylolisthesis of L-5 over S-1 with 
bilateral spondylolysis and mild degenerative spurring.  An 
X-ray study revealed spondylolisthesis involving the L5 and 
S1 interspace, degenerative spondylitic changes at multiple 
interspaces compatible with his age, apophyseal sclerosis 
bilaterally at L5, and pseudo-arthrosis between the spinous 
processes of L2, L3, L4, L5 and S1. 

A report of evaluative testing in 1988 is of record showing 
marked narrowing of L-5/S-1 disc space, bilateral 
spondylolysis of L-5 with Grade I anterior spondylolisthesis 
of L-5 over S-1 and moderate degenerative changes at T-10/T-
11 and L-1/L2 levels.  Other X-rays showed degenerative 
changes in the cervical area as well.  Subsequent 
computerized tomography study (CT scan) showed similar 
findings as well as possible slight nerve compression at L-5 
by a prominent bony spur.

In an October 1995 letter a private physician stated that he 
had been treating the veteran since February 1987 for a back 
disorder.  The physician further stated that the veteran's 
back disorder had persisted since an injury in the Air Corps, 
which resulted in his being found disqualified for overseas 
duty and being discharged from service.

At an October 1995 hearing the veteran testified that, while 
he was in flight training, the aircraft in which he was being 
trained hit a downdraft during an emergency landing drill, 
causing the plane to hit the ground.  He stated that when the 
plane hit the ground he felt an intense pain in his back, 
which persisted and resulted in his being grounded from 
flight training and transferred to gunnery school.  

He further stated that his back problems caused him to be 
disqualified for overseas duty, at which time he was put on 
limited duty and subsequently discharged.  He stated that he 
received treatment for his back since the mid-1940's from 
three doctors, two of whom are deceased and one that he was 
unable to locate.

A December 1999 VA examination report shows the veteran 
related that during the early 1940's he had injured his low 
back while doing forced landings.  He stated that he had 
jarred his back very badly.  As a result of this, he was 
grounded and placed on limited duty.  His back had been 
bothering him intermittently since that period of time.  He 
described his current symptoms.  X-rays showed bilateral 
spondylosis of L-5 with marked narrowing of L-5/S-1 and Grade 
I anterior spondylolisthesis of L-5 over S-1, and 
degenerative changes in the thoracic vertebra and early 
lumbar vertebrae.

The VA examination was returned as inadequate since there was 
no opinion as to etiology expressed therein.  

VA conducted a special orthopedic examination of the veteran 
in January 2001.  The examiner recorded that the veteran 
claimed he had low back disorders which had been present 
since his tour of duty in 1942.  He related that at that time 
he enlisted for flight school, and on one particular landing 
with an instructor, he had a sharp jolt in his back.  He was 
very vague as to whether he had gone to a dispensary, but 
noticed that since that time, he had had back pain which had 
increased over the years.

The examiner recorded that he reviewed the service record and 
could not find any reference to back injuries.  After service 
the veteran had increased back pain and completed studies for 
a dental degree.  He worked as a dentist until 10 or 12 years 
prior when he retired.  He felt that he was forced to retire 
because of increasing back pain.  He described the back pain 
as primarily in the in the low back in the lumbar area, with 
occasional radiation down his legs which had not been present 
in the last year or so.  He had had various treatments over 
the years including steroid injections, and Vicodin.  He had 
to give up playing golf and any physical activities because 
of back pain.  The VA orthopedic physician concluded that it 
was "less than likely from my examination, and from review of 
his records his back problems are secondary to inservice 
injuries".


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of the appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Start. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, subpart (a), 114 Stat. 2096 (2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board finds that the duty to assist 
has been met under the new law.

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the Rating Decision, 
Statement of the Case, Hearing Officer Decision, and the most 
recent Supplemental Statement of the Case issued during the 
pendency of this appeal.  

The veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence either identified or submitted by the 
veteran relative to the claim at issue has been obtained or 
reviewed and associated with the claims folder.  As per the 
Board's previous remand directives, the RO afforded the 
veteran the opportunity to identify any additional evidence, 
or sources thereof, pertinent to his claim which could be the 
subject of acquisition by the RO, such as to be obtained and 
associated with the claims file.  

Neither the veteran nor his representative have identified 
any additional sources of evidence relative to the claim at 
issue.  The veteran and his representative were given the 
opportunity to provide oral testimony before a Hearing 
Officer at the RO.  The veteran did in fact provide such oral 
testimony under question by his representative and the RO 
Hearing Officer.  The record of testimony obtained was 
associated with the claims file and has been the subject of 
review.

Again, as per the Board's remand directives, the veteran was 
afforded the benefit of two VA examinations for the purpose 
of obtaining competent medical review of the record and 
expert opinion as to the etiology of any back disorder(s) 
present, particularly with respect to whether any such 
disorder(s) is/are related to service on any basis.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as 38 U.S.C. § 5103A).



In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  The Supplemental Statement of the 
Case most recently issued and associated with the claims file 
subsequent to the effective date of the law does not reflect 
any substantive consideration of the new duty to assist law.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  

In view of the foregoing, the Board finds that he will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO of his claim under the new law would only serve to 
further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and therefore, the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(199) (Observing that in cases where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest), citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated from it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

With the foregoing in mind, the Board has carefully 
considered the evidence compiled by and on behalf of the 
veteran with respect to his claim of entitlement to service 
connection for a low back disorder.

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111;  38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In the veteran's case at hand, his pre-service and entrance 
service examinations are negative for any pertinent 
abnormality or history thereof.  In view of the foregoing, 
the Board concedes that a presumption of a sound condition at 
service entrance initially attaches in this case.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994);  38 C.F.R. § 3.304.

The burden of proof is now upon VA to rebut the presumption 
by producing clear and unmistakable evidence that the 
veteran's currently diagnosed low back disorder existed prior 
to service.  The Court has described this burden as  "a 
formidable one," Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993), and has held that in determining whether there is 
clear and unmistakable evidence that the disorder existed 
prior to service, the Board must conduct an impartial and 
thorough review of all the evidence of record.  Crowe, 7 Vet. 
App. at 245-6.

Continuing with a review of the service medical records, it 
becomes readily apparent that the veteran was seen on several 
occasions during service with complaints of low back pain.  
He even volunteered on more than one occasion that he had 
sustained injury to his back playing sports prior to entry in 
service.  

Despite the veteran's historical information to account for 
his apparent persistent low back pain, no back disorder was 
found on examinations pursuant to dispensary visits made by 
the veteran.  Moreover, the service medical records 
themselves are negative for any evidence of sustention of 
injury per se.  At most, the service medical records merely 
suggest that back pain followed activity, not injury.

It is well to note that when he was examined for separation 
from active service, the veteran specifically denied having 
any wound, injury, or disease which was disabling.  The 
separation report of medical examination is then somewhat 
contradictory as subsequently it notes that the veteran was 
found to have chronic low back pain.  The medical examiner 
who conducted the examination related such pain prior to 
service, and even went so far as to state that such pain was 
aggravated by service and presented physical defects.  

It appears, though not recorded, that the medical examiner 
took into consideration the veteran's accounts of having 
sustained injury prior to service with resultant back pain, 
and back pain following activity as shown in the service 
medical records.  

Regardless, the medical examiner found no musculoskeletal 
defects and the neurological examination was normal.  In 
other words, as was the case on previous service examinations 
relative to complaints of low back pain, the medical examiner 
found no back disorder.

What the service medical personnel, both during service and 
at separation therefrom acknowledged, and justifiably so, was 
that while no back disorder was present, the veteran did 
complain of and was experiencing low back pain.  He very may 
well have in fact experienced an "aggravation" of back pain 
subsequent to activity in service as shown by his report for 
treatment on several occasions in service.  In the final 
analysis, the veteran did not develop a back disorder in 
service.  

As the Board noted earlier, the Court has held that temporary 
or intermittent flare-ups during service of a preexisting 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen, supra.

What can be said for the service medical records is that they 
show the veteran experienced pain.  The Court has held that 
pain per se is not a chronic acquired disability upon which 
to predicate a grant of service connection.  Benitez v. West, 
13 Vet. App. 282 (1999).

Accordingly, the service medical examiner's conclusion at 
separation from service that the veteran experienced 
aggravation of chronic low back pain does not equate with 
aggravation of a chronic acquired disorder for VA 
compensation purposes under the law.

As a post script to the foregoing analysis, the Board finds 
it is well to point out that in more recent statements of 
record, to include testimony and VA examination reports and 
private medical documentation, the veteran repeatedly 
disavows having had any back problems whatsoever prior to 
service, and has even taken the trouble to submit lay 
statements in this regard.  

The veteran's argument is that his low back disorder is 
related to service-incurred injury.  However, as the above 
analysis shows, the service medical records are totally 
devoid of any evidence of injury to the low back.  

The service medical documentation shows the veteran was 
examined repeatedly in connection with his complaints of 
recurrent back pain, nothing was ever found on examination to 
include when he was discharged from active service.

Taking the veteran's argument further, the Board notes that 
he has submitted private medical evidence in support of his 
claim that his currently diagnosed low back disorder is due 
to service-incurred injury.  The private medical examiner, 
not having even reviewed the service medical records. without 
doubt restates the veteran's subjectively provided medical 
history that his current low back disorder is related to 
service-incurred injury.  

The Board notes that a restatement of medical history by a 
medical examiner unenhanced by any additional medical comment 
by that examiner, does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Moreover, the Board notes that the medical finding by the 
veteran's private physician was formulated on the basis of 
interview with the veteran and the history the latter 
subjectively provided.  The Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported or based on 
inaccurate factual premises.  See Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).  As the Board noted earlier, the service 
medical records themselves are devoid of any evidence of 
injury.

The Board might add at this time that the private physician 
in question discussed above provided his opinion in 1995, 
when he reported having treated the veteran since the late 
1980's, and then related the veteran's back disorder to 
service injury.  

However, none of the earlier dated medical documentation 
dated in the 1980's contains any historical reference to 
service-incurred injury.  Furthermore, there is no post 
service medical documentation of back treatment dated earlier 
than the 1980's.  

The veteran was separated from service in 1946.  He pursued a 
career in dentistry and played golf until he was no longer 
able to engage in either when he was treated for back 
problems in the late 1980's.  The record is clear in showing 
that the veteran, despite any lingering back symptomatology 
he may have experienced during post service years, was 
nonetheless able to pursue for approximately 30 years a 
professional career, and play golf.  There exists a huge gap 
in the post service medical history to afford any credibility 
to the veteran's more recent post service allegations of 
ongoing back problems since injury in service.

The Board already disposed of the argument that the veteran 
sustained any injury to his back in service, or was he ever 
found to have any back disorder in service.  Evidence of a 
chronic acquired back disorder is not shown until 
approximately thirty years following service discharge.  
There is no evidence that any chronic disorder was shown in 
service or during an applicable presumption period.  The 
service medical examiner diagnosed "chronic" back pain.  As 
the Board pointed out, the Court has determined that pain, 
chronic or otherwise, does not equate with a chronic acquired 
disorder.  See Benitez, supra.

Furthermore, to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303.  The veteran's case is a 
classic example of merely isolated findings of 
symptomatology, with no combination of manifestations 
sufficient to identify any disease entity. The veteran was 
never diagnosed with a chronic acquired back disorder.  He 
was diagnosed with pain, pain which was reflective of 
isolated findings in service, which included the word 
"chronic."

Hence, the Board must conclude that there is no medical 
evidence of a relationship between the veteran's currently 
diagnosed back disorder and his alleged continuity of 
symptomatology of back pain since alleged injury in service.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488.

At this time, the Board reiterates the three basic 
requirements for service connection: (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

The veteran has never alleged that his current low back 
disorder is related to a combat injury incurred in service.  
Accordingly, the relaxed criteria under 38 U.S.C.A. § 1154(b) 
(West 1991) which accrue to combat veterans are not 
applicable to the veteran's case.  Even so, the relaxed 
criteria do not obviate the requirement that the veteran not 
only submit evidence of a current disability, but evidence of 
a nexus between the current disability and service to succeed 
on the merits of a claim.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

Undoubtedly, the veteran has clearly demonstrated the 
presence of a current low back disorder.  He has not 
demonstrated medical or lay evidence of service incurrence or 
aggravation of a low back disorder.  The veteran was a 
dentist and obviously has considerable medical knowledge.  

Regardless, he has not demonstrated that other than in 
dentistry, does he have specialized medical knowledge with 
respect to the orthopedic discipline of medicine.  

While his lawyer and judge siblings' statements are entirely 
credible, none of these individuals are qualified to provide 
a responsible medical nexus between a current low back 
disorder and service.  


As laypersons, they are not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Although the medical evidence of record shows that the 
veteran currently has a diagnosis of degenerative joint 
disease of the lumbar spine, no health care provider has 
opined that the veteran's low back disability is related to 
his military service.  The Board notes in passing that the 
post service diagnosed degenerative joint disease or 
arthritis was not shown to be disabling to a compensable 
degree during the first post service year, thereby precluding 
entitlement to the benefit sought on appeal on a presumptive 
basis.  In fact, the VA orthopedic examiner has recently 
opined to the contrary.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current low back disorder is related to a disease 
or injury incurred during service.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

For these reasons, the Board finds that the veteran, under 
any applicable theory of law as discussed at length 
heretofore, has not presented or identified probative medical 
evidence of a link between his current low back disorder and 
service.  Consequently, the Board must deny the veteran's 
claim of entitlement to service connection.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired low 
back disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

